NO. 07-99-0460-CR

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL C

                                      APRIL 12, 2002

                          ______________________________


                             JUAN CAMACHO, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE


                        _________________________________

              FROM THE 110TH DISTRICT COURT OF FLOYD COUNTY;

                 NO. 3881; HONORABLE JOHN R. HOLLUMS, JUDGE

                          _______________________________

Before QUINN and REAVIS and JOHNSON, JJ.


       Appellant Juan Camacho appeals from his conviction for delivery of a controlled

substance in an amount of more than one gram but less than four grams. He urges that

the trial court erred in admitting a tape recording and in failing to sustain his challenge to

a juror. He also urges that he had ineffective assistance of counsel. We affirm.
                                     BACKGROUND


      On January 23, 1998, Lubbock police officer Jonny Hutson was in Floyd County,

Texas, acting as an agent for the South Plains Regional Narcotics Task Force. While in

Floyd County, Hutson met with his informant, Martin Bueno. Hutson testified that he and

Bueno discussed a plan for another Task Force agent, Manuel Reyna, to attempt to

purchase cocaine from appellant using Bueno to introduce Reyna to appellant. Reyna and

Hutson then equipped Bueno with a “wire” or transmitter, so that Hutson could monitor and

record the conversation between Reyna and appellant.


      After Reyna and Bueno first arrived at appellant’s residence, Bueno spoke with

appellant’s wife. Reyna and Bueno then left appellant’s residence and returned a few

minutes later. Bueno then went inside appellant’s residence with the money to make the

buy. In the residence, Bueno asked appellant if he had the drugs. Appellant replied that

he did, and asked Bueno for the money. Bueno gave appellant the money, and appellant

gave Bueno the drugs. Bueno then left the residence and gave the cocaine to Reyna.


      While Reyna and Bueno met first with appellant’s wife, then with appellant, Hutson

and another investigator were approximately a quarter of a mile east of appellant’s

residence, listening to and recording the conversations. After Bueno spoke with appellant’s

wife, Hutson rewound the tape. Later, when Bueno was inside appellant’s residence,

Hutson recorded the conversation between Bueno and appellant over the portion of the

tape that had previously contained the conversation between Bueno and appellant’s wife.




                                            2
      At trial, Bueno testified that the tape accurately recorded the conversation he had

with appellant, and that there were no additions or deletions made to the tape as to the

conversation between Bueno and appellant. Appellant objected to the admission of the

tape recording on the grounds that the conversation between Bueno and appellant’s wife

had been recorded over and was not part of the recording offered. Appellant also objected

based on the reliability and credibility of the recorded conversation with Bueno. The trial

court admitted the recording over appellant’s objection. The jury convicted appellant and

assessed punishment at 15 years incarceration in the Institutional Division of the Texas

Department of Criminal Justice and a fine of $6000.


                         ISSUE ONE: THE TAPE RECORDING


       By his first issue, appellant contends that the trial court abused its discretion by

admitting into evidence a sound recording tape that appellant alleges was altered and was

not a complete recording of the transaction. In support of this argument appellant relies

heavily upon Edwards v. State, 551 S.W.2d 731 (Tex.Crim.App. 1977). Appellant cites no

authority other than Edwards.


      In Edwards, the Court of Criminal Appeals outlined a seven-step predicate for the

admission of a sound recording into evidence. Edwards, 551 S.W.2d at 733. The

Edwards court held that the following steps were necessary to test the admissibility of a

sound recording: (1) a showing that the recording device was capable of taking testimony,

(2) a showing that the operator of the device was competent, (3) establishment of the

authenticity and correctness of the recording, (4) a showing that changes, additions, or


                                            3
deletions have not been made, (5) a showing of the manner of the preservation of the

recording, (6) identification of the speakers, and (7) a showing that the testimony elicited

was voluntarily made without any kind of inducement. Id.


         As appellee’s brief correctly notes, the Edwards test for admissibility of sound

recordings has been superseded by Rule 901(a) of the Texas Rules of Evidence. See

TEX . R. EVID . 901(a);1 Leos v. State, 883 S.W.2d 209, 211 (Tex.Crim.App. 1994);

Schneider v. State, 951 S.W.2d 856, 862 (Tex.App.--Texarkana 1997, no pet.). Rule

901(a) provides that “[t]he requirement of authentication or identification as a condition

precedent to admissibility is satisfied by evidence sufficient to support a finding that the

matter in question is what its proponent claims.” Rule 901(a).


         Appellant does not argue that the sound recording admitted in his trial was

inadmissible according to Rule 901(a), nor has appellant cited any other controlling case

law or legal authority to support his argument. Failure to adequately brief the argument

and provide relevant authority to support a particular issue waives the complaint. See

Lawton v. State, 913 S.W.2d 542, 558 (Tex.Crim.App. 1995).


         Moreover, we review a trial court’s decision to admit evidence by the standard of

abuse of discretion. See Green v. State, 934 S.W.2d 92, 101-02 (Tex.Crim.App. 1996);

Montgomery v. State, 810 S.W.2d 372, 390 (Tex.Crim.App. 1990) (op. on reh’g). A




         1
             Further reference to the Texas Rules of Evidence will be by reference to “Rule
____.”

                                               4
reviewing court should not reverse a trial judge’s decision whose ruling was within the zone

of reasonable disagreement. Green, 934 S.W.2d at 102.


       In this matter, Bueno testified that the recording accurately recorded the

conversation he had with appellant, and that there were no additions or deletions made to

the taped conversation. Appellant did not in the trial court and does not in his appellate

brief point out any alleged erasures, alterations, unexplained gaps, errors or additions on

the tape. Failing to preserve and offer into evidence the conversation between Bueno and

appellant’s wife does not alter the foundation proved as to the taped conversation actually

offered and admitted. Even if appellant had not waived the issue, we conclude that the trial

court did not abuse its discretion in admitting the tape into evidence. See Schneider, 951
S.W.2d at 863. Appellant’s first issue is overruled.


              ISSUE TWO: INEFFECTIVE ASSISTANCE OF COUNSEL


       Appellant next alleges that he was denied effective assistance of counsel pursuant

to the rights afforded him under the Sixth and Fourteenth Amendments to the United

States Constitution. He bases his issue on counsel’s voir dire of the jury panel when trial

counsel failed to ask further questions of a veniremember whose response to a question

indicated that he could not be an unbiased juror.         When appellant’s counsel was

questioning the jury panel members on whether they could consider probation as a

punishment for someone convicted of selling drugs, counsel asked the panel “All said and

done, would you be able to do it, consider the evidence and not make up your mind until

the end?” After another panel member answered the question, appellant’s counsel said


                                             5
“Okay. Uh, thank you, Mr. Davis. Anybody else feel that way? Have a problem. Okay.

Mr. Gilbreath.” Gilbreath then stated, “I can’t.” Appellant’s counsel then said “Okay. Mr.

Gilbreath, what’s your occupation?” Gilbreath replied, “Bus driver.” Appellant’s counsel

asked no further questions of Gilbreath. Appellant urges that counsel’s failing to follow up

on Gilbreath’s answer and then allowing Gilbreath to serve on the jury resulted in manifest

harm because Gilbreath was, unquestionably, biased. We disagree with appellant’s

proposition.


       We are obligated to follow United States Supreme Court precedent on matters of

federal constitutional law. See Hernandez v. State, 988 S.W.2d 770, 771 (Tex.Crim.App.

1999). When confronted with an ineffective assistance of counsel claim, we apply the

two-pronged analysis set forth by the United States Supreme Court in Strickland v.

Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). See Hernandez v.

State, 726 S.W.2d 53, 56-57 (Tex.Crim.App. 1986).


       Under the first prong of the Strickland test, an appellant must show that counsel's

performance was "deficient." Strickland, 466 U.S. at 687. "This requires showing that

counsel made errors so serious that counsel was not functioning as the 'counsel'

guaranteed the defendant by the Sixth Amendment." Id. To be successful in this regard,

an appellant "must show that counsel's representation fell below an objective standard of

reasonableness." Id. at 688. Under the second prong, an appellant must show that the

deficient performance prejudiced the defense. Id. at 687. The appropriate standard for

judging prejudice requires an appellant to "show that there is a reasonable probability that,

but for counsel's unprofessional errors, the result of the proceeding would have been

                                             6
different. A reasonable probability is a probability sufficient to undermine confidence in the

outcome." Id. at 694. Appellant must prove both prongs of Strickland by a preponderance

of the evidence in order to prevail. See Tong v. State, 25 S.W.3d 707, 712 (Tex.Crim.App.

2000). Failure to make the required showing of either deficient performance or sufficient

prejudice defeats the ineffectiveness claim. See McFarland v. State, 928 S.W.2d 482, 500

(Tex.Crim.App. 1996).


       Assuming, arguendo, that appellant’s trial counsel’s performance fell below an

objective standard of reasonableness in failing to ask further questions of Gilbreath,

appellant’s suggestion that appellant was harmed because Gilbreath served on appellant’s

jury fails because it is not supported by the record. Appellant has not referred us to any

part of the record to show that Gilbreath served on the jury. To the contrary, when the jury

was polled following the reading of its verdict by the trial judge, the record reflects that

Gilbreath was not one of the 12 jurors.


       Because appellant’s argument is predicated on the allegation that Gilbreath served

on appellant’s jury, and because this allegation is not supported by the record, appellant’s

argument fails the second prong of the Strickland test. Accordingly, appellant’s second

issue is overruled.


                      ISSUE THREE: APPELLANT’S CHALLENGE OF
                            JUROR GILBREATH FOR CAUSE


       By his third issue, appellant argues that the trial court erred in overruling appellant’s

challenge of veniremember Gilbreath for cause. In urging this issue, appellant’s brief

                                               7
states that appellant’s counsel was presenting a list of peremptory strikes to the trial court

when counsel brought Gilbreath’s answer reflecting prejudice to the attention of the court.

Appellant claims that he requested an additional peremptory strike with which to remove

Gilbreath from the jury, the request was denied, and Gilbreath served as part of the jury.


         In order to preserve error and demonstrate harm from the overruling of a challenge

for cause, the appellant must show (1) that appellant exhausted all peremptory challenges,

(2) the denial of a request for additional peremptory challenges, and (3) that an

objectionable juror upon which appellant would have exercised a peremptory challenge

actually served on appellant’s jury. See Bell v. State, 724 S.W.2d 780, 795 (Tex.Crim.App.

1986).


         Appellant’s suggestion that he was harmed by the trial court’s overruling of

appellant’s challenge of Gilbreath for cause is based on his assertion that Gilbreath served

on the jury. As we have previously noted, the record does not demonstrate that Gilbreath

served on appellant’s jury. Therefore, even assuming, arguendo, that the trial court erred

in overruling a challenge for cause against Gilbreath, or in failing to grant another

peremptory strike, appellant was not harmed in the manner he urges: Gilbreath did not

serve on the jury. See TEX . R. APP. P. 44.2(b). Appellant’s third issue is overruled.


         Having overruled appellant’s three issues, we affirm the judgment of the trial court.



                                                          Phil Johnson
                                                            Justice

Do not publish.

                                               8